—In an action to foreclose a mortgage, the defendant John Papis appeals from (1) an order of the Supreme Court, Queens County (Lerner, J.), dated July 25, 1995, which, inter alia, granted the plaintiff’s motion for summary judgment, and (2) a judgment of the same court dated December 18,1996, which is in favor of the plaintiff and against him.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
It is undisputed that the defendant John Papis has not paid *438his monthly installments on the mortgage since December 1992. The plaintiffs submission of a copy of the duly executed mortgage note, the mortgage, and the document authorizing it to make tax payments on the subject property sufficiently established its cause of action for foreclosure (see, Rukaj v Roth, 237 AD2d 503). Papis failed to substantiate his conclusory allegations or demonstrate the existence of factual issues requiring a trial (see, Home Sav. Bank v Schorr Bros. Dev. Corp., 213 AD2d 512). Accordingly, summary judgment was properly granted in the plaintiffs favor (see, Zuckerman v City of New York, 49 NY2d 557, 559).
Thompson, J. P., Sullivan, Florio and McGinity, JJ., concur.